Dissenting Opinion by
Judge Mencer:
I respectfully dissent. I view the taxpayer’s use of computerized word processing equipment to be nothing more than high-speed typewriting and not printing. If this is so, then the taxpayer’s operation does not fall within the printing exclusion of the Tax Reform Code of 1971,1 no matter how inclusive a definition for printing has been promulgated in the Pennsylvania Code.
Judge Rogers joins in this dissent.

 Section 201(e) (2) and (o) (4) (B) (i) of the Act of March 4, 1971, P.L. 6, as amended, 72 P.S. §7201 (e) (2), (o) (4) (B) (i).